UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2068


MONICA JEFFRIES,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, LP,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02518-GJH)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Jeffries, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Monica Jeffries appeals the district court’s order granting Defendant’s motion to

dismiss her complaint alleging disability discrimination and retaliation claims under the

Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213 (West 2013 &

Supp. 2019). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Jeffries v. Wal-Mart Stores East,

L.P., No. 8:17-cv-02518-GJH (D. Md. filed Aug. 28, 2019 & entered Aug. 29, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2